CLYDE “ED” SNIFFEN
ACTING ATTORNEY GENERAL

John M. Ptacin (Alaska Bar No. 0412106)
Chief Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Telephone: (907) 269-5073
Facsimile: (907) 276-3697
Email: john.ptacin@alaska.gov

Attorney for State of Alaska

                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA

    SOVEREIGN IÑUPIAT FOR A LIVING
    ARCTIC, et al.,
                                 Plaintiffs,
        v.
    BUREAU OF LAND MANAGEMENT, et al.,                 Case No.: 3:20-cv-00290-SLG
                               Defendants,
        and
    CONOCOPHILLIPS ALASKA, INC.,
                     Intervenor-Defendant.

  AMICUS BRIEF SUPPORTING DEFENDANTS’ AND INTERVERNORS’
OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION AND MOTION
             FOR TEMPORARY RESTRAINING ORDER

        The State of Alaska (State) files this amicus brief to shed light on the public

interests at stake in delaying National Petroleum Reserve in Alaska (NPR-A)

development. 1




1
        Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); see also Stuhlbarg
Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001).

Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                              1
         Case 3:20-cv-00290-SLG Document 23-3 Filed 01/15/21 Page 1 of 10
                                STATEMENT OF FACTS

       The State adopts the Bureau of Land Management (BLM) and ConocoPhillips

Alaska Inc.’s (ConocoPhillips) statement of facts to the extent relevant to the public

interest question.

                                STANDARD OF REVIEW

       The State adopts the BLM and ConocoPhillips’ standard of review to the extent

relevant to the public interest question.

                                       ARGUMENT

A.     Public interest favors development of Federal Resources within Alaska’s
       borders.

       NPR-A exploration and development is critical to the State’s future. The public

interest is not met by delaying the Willow project. The State asks the Court to consider

three important public interests:

            • North Slope infrastructure expansion benefits Alaskans
            • Development benefits an aging Trans-Alaska Pipeline System
            • Revenue from NPR-A development supports local and state
              economies.
       1.      Westward expansion of infrastructure benefits State interests.

       The Alaska Statehood Act and the Alaska Constitution recognize that resource

development was, and would be, the cornerstone of Alaska’s economy and Alaska’s

contribution to the national economy. 2 The NPR-A was designated a “national petroleum




2
       ALASKA CONST. art. VIII, § 1; 43 U.S.C. § 1311(a).

Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                              2
       Case 3:20-cv-00290-SLG Document 23-3 Filed 01/15/21 Page 2 of 10
reserve” in 1923. 3 And in 1980, Congress directed that an expeditious program of

competitive leasing of oil and gas be carried out, balanced against reasonable protection

of surface resources. 4 Thus, as a general matter, the public interest requires NPR-A

development in consonance with these mandates.

       The State has an interest in leaseholds at or near the NPR-A site. 5 The State hopes

to learn a great deal from the westward expansion of operations in the NPR-A (as

contemplated by ConocoPhillips’s plan) to responsibly develop its neighboring resources,

which generates revenue for the State. Not only does ConocoPhillip’s development

provide informational assistance to the potential development of adjacent State lands, but

it may also provide an infrastructure corridor for oil and gas developed on these

neighboring State lands. 6


3
       Northern Alaska Environmental Center et. al. v. Kempthorne et. al., 457 F.3d 969,
973 (9th Cir. 2006).
4
       42 U.S.C. Sec. 6506a(a); 6508.
5
        U.S. Dep’t of Interior, Geological Survey, Fact Sheet: Assessment of
Undiscovered Oil and Gas Resources in the Cretaceous Nanushuk and Torok Formations,
Alaska North Slope, and Summary of Resource Potential of the National Petroleum
Reserve in Alaska, pp. 1-2 (2017), https://pubs.usgs.gov/fs/2017/3088/fs20173088.pdf
(last visited Jan. 10, 2021). The Court may take judicial notice of agency websites and
public records. See Ariz. Libertarian Party v. Reagan, 798 F.3d 723, 727 n.3 (9th Cir.
2015) (“We may take judicial notice of ‘official information posted on a governmental
website, the accuracy of which [is] undisputed.” (quoting Dudum v. Arntz, 640 F.3d
1098, 1101 n.6 (9th Cir. 2011))); Lee v. City of Los Angeles, 250 F.3d 668, 689-90 (9th
Cir. 2001) (stating the court may take judicial notice of undisputed public records).
6
        U.S. Dep’t of Interior, Geological Survey, Fact Sheet: Assessment of
Undiscovered Oil and Gas Resources in the Cretaceous Nanushuk and Torok Formations,
Alaska North Slope, and Summary of Resource Potential of the National Petroleum
Reserve in Alaska, pp. 1-2 (2017), https://pubs.usgs.gov/fs/2017/3088/fs20173088.pdf
(last visited Jan. 10, 2021); see supra note 5 (regarding judicial notice).

Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                              3
       Case 3:20-cv-00290-SLG Document 23-3 Filed 01/15/21 Page 3 of 10
       2.     NPR-A development benefits transportation infrastructure.

       Ultimately, NPR-A oil production could create efficiencies on Alaska’s aging

Trans–Alaska Pipeline System (TAPS). 7 TAPS is an 800–mile–long oil pipeline system

that connects Alaska North Slope oil reserves to a shipping terminal in Valdez, Alaska. 8

The pipeline was constructed between 1974 and 1977 at a cost of approximately $8 billion. 9

NPR-A oil––if developed––would flow through TAPS. 10

       For TAPS to run efficiently, it requires a certain amount of throughput. As

throughput on TAPS declines from its peak of 2 million barrels per day, oil travels along

the pipeline much slower. 11 Problems arise with low throughput because slower oil cools,

which creates freezing and corrosion, which compromise the integrity of the pipeline



7
        See U.S. Dep't of the Interior, Bureau of Land Management, Willow Master
Development Plan Environmental Impact Statement, Final Environmental Impact
Statement, Volume 1 p. 11 (2020),
https://eplanning.blm.gov/public_projects/109410/200258032/20028362/250034564/202
00807_Willow%20MDP%20FEIS_Volume1_508.pdf (last visited Jan. 10, 2021); see
supra note 5 (regarding judicial notice).
8
 State of Alaska, Dep’t of Rev. v. BP Pipelines (Alaska) Inc., 354 P.3d 1053, 1056
(Alaska 2015).
9
       Id.
10
        See U.S. Dep't of the Interior, Bureau of Land Management, Willow Master
Development Plan Environmental Impact Statement, Final Environmental Impact
Statement, Volume 1 p. 11 (2020),
https://eplanning.blm.gov/public_projects/109410/200258032/20028362/250034564/202
00807_Willow%20MDP%20FEIS_Volume1_508.pdf (last visited Jan. 10, 2021); see
supra note 5 (regarding judicial notice).
11
       In the Matter of Flint Hills Resources Alaska, LLC, 136 FERC P 61021
(F.E.R.C.), No. OR11-8-000, 2011 WL 2661397, at *1, *2 (2011); see Petition for Writ
of Certiorari, Alaska Oil and Gas Assn. et al v. Jewell, 2016 WL 6577257 * 27-28
(2016).

Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                              4
       Case 3:20-cv-00290-SLG Document 23-3 Filed 01/15/21 Page 4 of 10
system, creates environmental risk, and costs money to address. 12

       TAPS owners prepare “Very Low Flow Studies” in order to study concerns related

to throughput decline. 13 The studies assume that the application of heat at various points

along the pipeline would be a feasible way to achieve lower throughput levels without

compromising the integrity of the pipeline. 14 But all indications are that TAPS runs more

efficiently with more oil than is currently in the pipeline. 15 The Willow Project is

anticipated to have a peak production in excess of 160,000 barrels of oil per day (with a

processing capacity of 200,000 barrels of oil per day) over its 30-year life, producing

approximately 586 million barrels of oil. 16 Without new projects infusing oil into TAPS,

costs to run the pipeline will go up and integrity in the pipeline will go down.

       TAPS throughput is important to the State for a second reason––more barrels

through TAPS equates to less shipping costs per barrel. 17 The Federal Energy Regulation



12
      Id. See also BP Pipelines (Alaska) Inc. v. State, Dep’t of Rev., 325 P.3d 478, 494
(Alaska 2014) (stating that excess capacity on TAPS equates to significant cost).
13
       State, Dept. of Rev. v. BP Pipelines (Alaska Inc.) et al., 354 P.3d 1053, 1063
(Alaska 2015); James Brooks, Slow Flow, Low Flow is Oil Pipeline’s Issue, JUNEAU
EMPIRE, Feb. 3, 2016, https://www.juneauempire.com/news/slow-flow-low-flow-is-oil-
pipelines-issue/.
14
       Id.
15
       Id.
16
        See U.S. Dep't of the Interior, Bureau of Land Management, Willow Master
Development Plan Environmental Impact Statement, Record of Decision, p. 1 (2020),
https://eplanning.blm.gov/public_projects/109410/200258032/20029172/250035373/202
0-10-27_ROD_508.pdf; see supra note 5 (regarding judicial notice).
17
       In 2018, the State of Alaska, TAPS owners, and independent shippers settled a
series of cases resulting in variable tariff methodology which adjusts future rates for past
over-collections or past under-collections in the event throughput exceeds prior-year
Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                              5
       Case 3:20-cv-00290-SLG Document 23-3 Filed 01/15/21 Page 5 of 10
Commission (FERC) and the Regulatory Commission of Alaska (RCA) regulate how much

TAPS can charge to ship oil. 18 TAPS––in setting the FERC regulated shipping cost––takes

all just and reasonable costs and divides those costs by the number of barrels TAPS ships

in a given year. 19 Increased throughput––like that which occurred between 2017 and 2018–

–lowers the tariff and increases revenues for the State because oil producers deduct the

TAPS tariff from the value of oil for tax and royalty purposes. 20

         3.    NPR-A exploration and development promotes job growth and creates
               revenue for local and state services.

         Revenue generated from the NPR-A specifically targets North Slope communities.

Although the Federal Government manages the NPR-A, fifty percent of the revenues

received from the “sales, rentals, bonuses, and royalties on leases issued . . .” are paid to

the State of Alaska. 21 Roughly fifty percent of that amount funds grants to help the

communities most impacted by NPR-A development. 22 The State administers these

grants through the NPR-A Impact Mitigation Grant Program. 23 Since its inception,


projections. See Certification of Uncontested Settlement, 162 FERC P 61180; 162 FERC
P 63001.
18
         AS 42.06.350; 49 U.S.C. § 60502.
19
     See Certification of Uncontested Settlement, 162 FERC P 61180; 162 FERC P 63001.
20
      AS 43.55.150(a)-(b); 15 AAC 55.193; 11 AAC 25.160. The basic formula is
“lower tariffs equal higher revenues.”
21
         42 U.S.C. § 6506.
22
      42 U.S.C. § 6506; AS 37.05.530(c). The funding formula for NPR-A proceeds is
indeed complex. Under certain circumstances, some of the funds are transferred to the
power cost equalization and rural electric capitalization funds.
23
      See State of Alaska Dep’t of Commerce, Community, and Economic
Development, National Petroleum Reserve – Alaska (NPR-A) Impact Mitigation Grant
Program Report to the Second Session of the Thirty-first Alaska Legislature (2020),
Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                              6
         Case 3:20-cv-00290-SLG Document 23-3 Filed 01/15/21 Page 6 of 10
proceeds from the NPR-A Impact Mitigation Grant Program have targeted the needs of

North Slope communities, including:

          • search and rescue, fire department, and ambulance services 24
          • Community telecommunication systems 25
          • crisis services and youth programs 26
          • power plants 27
          • community centers 28
          • roads 29
          • playgrounds 30

       In 2020, the NPR-A Impact Mitigation Grant Program is projected to fund an

additional $10.8 million of projects requested by local communities near the NPR-A and

will also fund state government. 31 Long-term Willow development within the NPR-A

would add more money to the NPR-A Impact Mitigation Grant Program. And any delay




https://www.commerce.alaska.gov/web/Portals/4/pub/NPR-
A%20Grant/2020%20Report%20to%20the%20Legislature.pdf (last visited Jan. 10,
2021). For purposes of this amicus request and the briefing, the State of Alaska has
created an “Exhibit A” for this report. See supra note 5 (regarding judicial notice).
24
       Exhibit A, pp. 13; 21; 31-32; 49-50; 56; 61; 71.
25
       Exhibit A, pp. 21; 31; 40; 42.
26
       Exhibit A, pp. 9; 13; 40; 46; 49; 54-55; 73; 75.
27
       Exhibit A, pp. 16; 52.
28
       Exhibit A, pp. 9; 11-12; 30; 70; 72-73.
29
       Exhibit A, pp. 20; 50; 53.
30
       Exhibit A, pp. 35; 42; 72.
31
       Exhibit A, p. 9.

Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                              7
       Case 3:20-cv-00290-SLG Document 23-3 Filed 01/15/21 Page 7 of 10
in that development thus delays money to the program and to the Alaskans who depend

on it.

         The Willow development will also help stimulate Alaska’s economy as well as

contribute to the nation’s energy needs. 32 Failure to support responsible exploration and

development in the NPR-A reduces aid to North Slope communities and the State, limits

potential for job growth, and risks national security. Alaska development––

notwithstanding the recent global pandemic––is on a bit of an upswing. For instance, the

results of recent lease sales in the NPR-A and areas in the Beaufort Sea and North Slope

signify industry’s continued interest and commitment to Alaska development. In

December 2019, BLM held a lease sale in the NPR-A, generating $11,268,709 in

winning bids. 33 According to the Alaska Journal of Commerce, “Other than 2016, when

companies spent $18.8 million on leases, this lease sale was the largest collective bid

amount for an NPR-A lease sale since 2008. 34 The results of the State’s December 2019



32
        See U.S. Dep't of the Interior, Bureau of Land Management, Willow Master
Development Plan Environmental Impact Statement, Final Environmental Impact
Statement, Volume 1 pg. 1 (2020),
https://eplanning.blm.gov/public_projects/109410/200258032/20028362/250034564/202
00807_Willow%20MDP%20FEIS_Volume1_508.pdf; see supra note 5 (regarding
judicial notice).
33
        U.S. Dep't of the Interior, Bureau of Land Management, NPR-A Lease Sale
Summary,
https://www.blm.gov/sites/blm.gov/files/uploads/OilandGas_Alaska_2019_NPR-
A_Lease-Sale-Bid-Recap.pdf; see supra note 5 (regarding judicial notice).
34
        Elwood Brehmer, Armstrong-led Company Spends Big, Snags 1M acres in NPR-
A, ALASKA JOURNAL OF COMMERCE, December 18, 2019,
https://www.alaskajournal.com/2019-12-18/armstrong-led-company-spends-big-snags-
1m-acres-npr.

Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                              8
         Case 3:20-cv-00290-SLG Document 23-3 Filed 01/15/21 Page 8 of 10
lease sale for areas in the Beaufort Sea and North Slope areas were also considerable,

with a combined $7.8 million in bids. 35 In times when so few oil and gas projects are

going forward, delaying NPR-A development would weaken industry interest in Alaska,

which does not benefit Alaska’s mandate to responsibly develop its natural resources.


                                    CONCLUSION

       Delays to North Slope development on Federal Land within Alaska’s borders is

not in the public interest.


       DATED January 15, 2021


                                          CLYDE “ED” SNIFFEN
                                          ACTING ATTORNEY GENERAL


                                          By:    /s/ John M. Ptacin
                                                 John M. Ptacin
                                                 Chief Assistant Attorney General
                                                 Alaska Bar No. 0412106
                                                 Department of Law
                                                 1031 West Fourth Avenue, Suite 200
                                                 Anchorage, AK 99501
                                                 Phone: (907) 269-5073
                                                 Facsimile: (907) 276-3697
                                                 Email: john.ptacin@alaska.gov
                                                 Attorney for State of Alaska




35
       Id.

Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                              9
       Case 3:20-cv-00290-SLG Document 23-3 Filed 01/15/21 Page 9 of 10
                                 Certificate of Service

      I certify that on January 15, 2021, I caused a true and correct copy of the foregoing

document to be filed using the Court’s Electronic Case Files System (“ECF”). The

document is available for review and downloading via the ECF system, and will be

served by operation of the ECF system upon all counsel of record.


/s/ Hannah B. Pothast
Law Office Assistant I




Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                             10
      Case 3:20-cv-00290-SLG Document 23-3 Filed 01/15/21 Page 10 of 10
